DETAILED ACTION
1.   The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC §103
2.    The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
        Claims 1-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brahm (Pub. No.: US 2010/0054432 A1; hereinafter Brahm) in view of Quon et al (US Patent No. 7,466,810 B1; hereinafter Quon) 
             
             Consider claims 1 and 17, Brahm clearly shows and discloses a local device configured to perform a voice application in order to access one or more services and a method of providing a voice application for accessing one or more services using a local device connected to a distrusted voice application execution system architecture (fig. 1, label 116 and 124), comprising: initiating a voice application agent on a local device with a hardware layer, an operating system layer, an audio layer, a network layer and distributed voice application execution system architecture enablement layer that includes the voice application agent (fig. 1, labels: 116, 106, 104, 142, paragraphs: 0011 – 0013, 0032-0036), where the voice application agent is configured to use local device features to interface with a remote network based voice application rendering agent and to perform rendered voice application (paragraphs: 0059 and fig. 3);  Brahm does not disclose another example for a local device configured to perform a voice application in order to access one or more services and a method of providing a voice application for accessing one or more services using a local device connected to a distrusted voice application.
              In the same field of endeavor, Quon clearly discloses another example for a local device configured to perform a voice application in order to access one or more services and a method of providing a voice application for accessing one or more services using a local device connected to a distrusted voice application (col. 9, lines 48-65, and fig. 14f). 
              Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Brahm into teaching of Quon for the purpose of providing another way for providing a vice application for call service (fig. 14f).
              
              Consider claims 2 and 18, Brahm  and Quon clearly show the method, wherein performing the rendered voice application is done in response to a user action (Brahm: paragraphs: 0059 and fig. 3)
             Consider claims 3 and 19, Brahm  and Quon clearly show the method, wherein the user action is a spoken command (Brahm: paragraphs: 0059 and fig. 3) 
             Consider claims 4 and 20, Brahm  and Quon clearly show the method, wherein performing the rendered voice application is done in response to a remote server action (Brahm: fig. 5A and fig. 5B, labels: 509; and paragraphs: 0100-0107) 

              Consider claims 5 and 21, Brahm  and Quon clearly show the method, wherein the rendered voice application is rendered, in whole or in part, by the voice application rendering agent on a remote server and is performed by the voice application agent on the local device when initiated by a user action (Brahm: paragraphs: 0078, 0111, 0112 and fig. 3).
              Consider claims 6 and 22, Brahm  and Quon clearly show the method, wherein the rendered voice application is rendered, in whole or in part, by the voice application rendering agent on a remote server and is performed by the voice application agent on the local device when initiated by a remote server action (Brahm: paragraphs: 0078, 0111, 0112 and fig. 3).
             Consider claims 7 and 23, Brahm  and Quon clearly show the method, wherein performing the rendered voice application comprises playing audio content through an audio interface of the local device (Brahm: paragraphs: 0078, 0111, 0112 and fig. 3).

             Consider claims 8 and 24, Brahm  and Quon clearly show the method, wherein the audio content comprises a marketing message (Brahm: paragraphs: 0078-0079 and fig. 3).
            
             Consider claims 9 and 25, Brahm  and Quon clearly show the method, wherein playing the audio content further comprises receiving instructions from a remote server to play the audio content, the instructions identifying a location from which the local device can download the audio content (Brahm: paragraphs: 0100-0109, 110; Quon: fig. 14f).
              Consider claims 10 and 26, Brahm  and Quon clearly show the method, wherein performing the rendered voice application includes receiving a spoken command through an audio interface of the local device (Brahm: paragraphs: 0059).
              Consider claims 11 and 27 , Brahm  and Quon clearly show the method, further comprising receiving a verification of an identity of a user via a voice print comparison based at least in part on the spoken command (Brahm: paragraphs: 0100-0109).
 claims 12 and 28, Brahm  and Quon clearly show and discloses the method, wherein performing the rendered voice application comprises soliciting and recording spoken feedback from the user (Brahm: paragraphs: 0100-0109).
             Consider claims 13 and 29, Brahm  and Quon clearly show the method, wherein performing the rendered voice application further comprises recognizing the spoken feedback using a speech recognition engine (Brahm: paragraphs: 0100-0110).
             Consider claims 14 and 30, Quon and Brahm clearly show the method, wherein performing the rendered voice application comprises playing audio prompts with a certain type of voice personalized for a user (Brahm: paragraphs: 0059, and 0100-0110)
             Consider claims 15 and 31, Quon and Brahm clearly show the method, further comprising receiving a bill from an operator of the distributed voice application execution system architecture for use of one or more services provided to a user of the local device (Quon: col. 3, lines 5-11).

              Consider claims 16 and 32, Quon and Brahm clearly show the method, further comprising instructing the remote network-based voice application rendering agent to interface with a voice application agent on a second local device to cause a rendered voice application to be performed on the second local device (Brahm: paragraphs: 0059, and 0078-0079; Quon: fig. 14f).                                                                   

Conclusion                           
           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656